         Case 1:21-cv-05848-ALC Document 76 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/13/2021
NANCY KINNEY, et al.,
                                                     Case No. 1:21-cv-05848
                              Plaintiffs,
                                                     ECF Case
                      v.

INTERNATIONAL BUSINESS MACHINES
                                                     ORDER FOR ADMISSION PRO
CORP.,
                                                     HAC VICE
                              Defendant.

       The motion of Alison B. Marshall for admission to practice Pro Hac Vice in the above

captioned action is granted. Applicant has declared that she is a member in good standing of the

Bar of the District of Columbia and the Bar of the State of Michigan; and that her contact

information is as follows:


       Applicant’s Name: Alison B. Marshall
       Firm Name: Jones Day
       Address: 51 Louisiana Ave., N.W., Washington, D.C. 20001
       Telephone: (202) 879-7611
       Facsimile: (202) 626-1700

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Defendant International Business Machines (“IBM”) Corp. in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


         8/13/2021
Dated: ______________________                        ____________________________________
                                                              United States District Court Judge
     New York, New York
